PER CURIAM:
Harold F. Gregg, an inmate of the Montana State Prison, appearing pro se, has filed with this Court on July 6, 1965, a Petition for a Writ of Habeas Corpus together with certain other supporting papers.
This Court on August 9, 1965, 146 Mont. 140, 404 P.2d 510, made an Order that the Petition, together with a copy of a petition filed in the District Court of Powell County and a record of a hearing had on July 15, 1965, in the Powell County District Court be transmitted to the District Court of Missoula County and to the Honorable E. Gardner Brownlee, Judge thereof, for appropriate action.
Pursuant to our Order of August 9, 1965, Judge Brownlee noticed a hearing for August 25, 1965. Hearing was had, testimony produced and previous Minute Entries of that Court considered as well as the independent recollections of Judge Brownlee. Findings of Fact and a Recommendation to this. Court were made, based upon the record made on August 25.
Having considered the Petition and matters therein this Court adopts the Findings of the District Court of August 27, 1965, and the Petition for a Writ of Habeas Corpus is hereby denied.